I N THE COURT OF APPEALS

                                                                                        FILED
                                                                                           June 4, 1997

                                                                                        Cecil Crowson, Jr.
                                                                                        Appellate C ourt Clerk
CHRI STOPHER BRI AN M NNI CH,
                     I                                    )       KNOX CI RCUI T
                                                          )       C. A. NO. 03A01- 9612- CV- 00384
                                                          )
                 Pl a i nt i f f - Appe l l e e           )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
vs .                                                      )       HON. BI LL SWANN
                                                          )       J UDGE
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
NANCY GRAVES ROBERSON,                                    )       AFFI RMED AND REMANDED
                                                          )
                 De f e nda nt - Appe l l a nt            )




J EAN MUNROE a nd LAURA RULE HENDRI CKS, Knoxvi l l e , f or Appe l l a nt .


SCHARLETT A. BEATY, Knoxvi l l e , f or Appe l l e e




                                               O P I N I O N



                                                                                                M M r a y, J .
                                                                                                 c ur



        Thi s     is       an     a ppe a l   f r om t he          j udgme nt     of     t he   t r i al    c our t

g r a n t i ng   j oi nt        c us t ody    of   t he       pa r t i e s '   mi nor    c hi l dr e n     to    t he
p a r t i e s , wi t h t he hus ba nd ha vi ng pr i ma r y r e s i de nt i a l c us t ody.                    Fo r

r e a s o n s he r e i na f t e r s t a t e d,       we a f f i r m t he j udgme nt         of t he t r i a l

c our t .



                                         PROCEDURAL HI STORY



        The        or i gi na l   di vor c e     c ompl a i nt   wa s     f i l e d i n t hi s       case       on

Fe b r u a r y 23, 1994.           An a ns we r a nd c ount e r - c ompl a i nt we r e f i l e d o n

J u n e 2 , 1994.         An a ns we r wa s f i l e d t o t he c ount e r - c ompl a i nt on J u n e

13,     1 99 4 .        On    De c e mbe r     12,     1994,     an     a gr e e d     or de r   wa s      f i l ed

d i s p o s i ng of t he pa r t i e s ' ma r i t a l a s s e t s .       On J a nua r y 20, 1995, t he

wi f e f i l e d a mo t i on a s ki n g t he c our t                  t o s et       c hi l d a nd s pou s a l

s uppor t      pe ndi ng f i na l      di s pos i t i on of t he c a s e .              On Fe br ua r y 2 4 ,

1995,       a n o r de r wa s e nt e r e d r e f l e c t i ng t ha t a pr e t r i a l            c o nf e r e nc e

wa s h e l d.        At t he pr e t r i a l c onf e r e nc e , t he t r i a l wa s s c he dul e d f o r

Fe b r u a r y 13, 1995.           The pr e - t r i a l or de r r e c i t e d t ha t :



        3.         The p a r t i e s s t i pul a t e d t ha t t he y s ha l l ha ve j             oi nt
                   l e ga l c us t ody of t he i r t hr e e mi nor c hi l dr e n,                 wi t h
                   t he hus ba nd ha vi ng c o- pa r e nt i ng t i me wi t h                        t he
                   c hi l dr e n i n e xc e s s o f t ha t whi c h i s nor ma l l y               c on-
                   t e mpl a t e d by t he gui de l i ne s .



        On M y 30,
            a                 1995,    t he c our t e nt e r e d a s e c ond pr e - t r i a l or d e r

wh i c h r e c i t e d t he f ol l owi ng:



        1.         The pa r t i e s s ha l l s ha r e j oi nt l e ga l c us t ody of
                   t he i r mi nor c hi l dr e n wi t h t he c o- pa r e nt i ng t i me t o


                                                         2
                be a s f ol l ows :     The hus ba nd e xe r c i s e s c o- pa r e nt i ng
                t i me wi t h t he pa r t i e s ' mi nor c hi l dr e n be gi nni ng on
                t he f i r s t Sunda y f ol l owi ng t he f i r s t f u l l we e k of
                t he mont h a t 1: 00 p. m. t hr ough Tue s da y a t 2: 30 p. m.
                On t he r e ma i ni ng t hr e e we e k e n d s of t he mont h, t he
                hus ba nd e xe r c i s e s c o- pa r e nt i ng t i me wi t h t he pa r -
                t i e s ' mi nor c hi l d r e n f r om Sa t ur da y a t 10: 00 a . m
                t hr ough Tue s da y a t 2: 30 p. m.          Ea c h pa r t y wi l l ha ve
                t hr e e we e ks va c a t i on t i me wi t h t he c hi l dr e n dur i ng
                t he s umme r .



        A f i na l   he a r i ng wa s he l d on J a nua r y 2,           1996.      I n t he f i n a l

j u d g me n t e nt e r e d t he r e a f t e r , bot h pa r t i e s we r e gr a nt e d a di vor c e .

The p a r t i e s we r e a wa r de d j oi nt l e ga l c us t ody of t he c hi l dr e n.               Th e

h u s b a n d wa s gi ve n pr i ma r y r e s i de nt i a l c us t ody wi t h t he wi f e ha v i ng

s p e c i f i c c o- pa r e nt i ng t i me a nd s pe c i f i c vi s i t a t i on pr i vi l e ge s .     A

mo t i on t o a l t e r or a me nd t he f i na l j udgme nt wa s f i l e d by t he wi f e .

Th e mo t i on wa s de ni e d.        Thi s a ppe a l r e s ul t e d.



                                               I SSUES



        The wi f e pr e s e nt s t he f ol l owi ng i s s ue s f or our c ons i de r a t i o n :



                 W t he r t he t r i a l c our t a bus e d i t s di s c r e t i on by
                   he
        f i ndi ng t ha t t he or de r a wa r di ng t he mot h e r p r i ma r y
        r e s i de nt i a l c us t ody wa s not a f i na l or de r ?

                W t he r t he t r i a l c our t a bus e d i t s di s c r e t i on by
                  he
        a wa r di ng pr i ma r y r e s i de nt i a l c us t ody t o [ t he ] f a t he r .


        Th e hus ba nd pr e s e nt s t he f ol l owi ng a ddi t i ona l i s s ue :




                                                   3
                   W t he r t he c our t e r r e d i n a wa r d i n g t he
                    he                                                                             pa r t i e s
           j o i nt l e ga l c us t ody of t he i r t hr e e c hi l dr e n?



           Si n c e t h e l a s t i s s u e o f t h e a p p e l l a n t a n d t h e i s s u e p r e s e n t e d b y

t h e a p p e l l e e a r e b a s i c a l l y t h e s a me , we wi l l c o n s i d e r t h e m t o g e t h e r .



                                             STANDARD OF REVI EW



           W wi l l
            e           f i r s t d i s c u s s o u r s t a n d a r d o f r e v i e w.         Ou r s t a n d a r d o f

r e v i e w i n n o n j u r y c a s e s i s c o n t r o l l e d b y Ru l e 1 3 ( d ) ,         Te n n e s s e e Ru l e s

o f Ap p e l l a t e Pr o c e d u r e i . e . , " [ u ] n l e s s o t h e r wi s e r e q u i r e d b y s t a t u t e ,

r e vi e w of f i ndi ngs of f a c t by t he t r i a l c our t i n c i vi l a c t i ons s ha l l

be    de     novo     upon      t he    r e c or d   of    t he    t r i al   c our t ,     a c c o mp a n i e d   by   a

p r e s u mp t i o n o f t h e c o r r e c t n e s s o f t h e f i n d i n g , u n l e s s t h e p r e p o n d e r a n c e

o f t h e e v i d e n c e i s o t h e r wi s e . "




                                                     DI SCUSSI ON



 T. C. A. §36- 6- 101 pr ovi de s a s f ol l ows :



                     De c r e e f or c us t ody and s uppor t of c hi l d - Enf or c e -
           m nt - Juve ni l e c our t j ur i s di c t i on - Pr e s um i on of
             e                                                                 pt
           pa r e nt al f i t ne s s - Educ at i onal s e m nar s . — ( a ) ( 1) I n a
                                                             i
           s ui t f or a nnul me nt , di vor c e or s e pa r a t e ma i nt e na nc e ,
           wh e r e t he c us t ody of a mi nor c hi l d or mi nor c hi l dr e n i s
           a que s t i on, t he c o u r t ma y, . . . a wa r d t he c a r e , c us t ody
           a nd c ont r ol of s uc h c hi l d or c hi l dr e n t o e i t he r of t he
           p a r t i e s t o t he s ui t or t o bot h pa r t i e s i n t he i ns t a nc e of
           j oi nt c us t ody or s ha r e d pa r e nt i ng, . . . a s t he we l f a r e a nd
           i nt e r e s t of t he c hi l d or c hi l dr e n ma y d e ma nd, a nd t he
           c o ur t ma y de c r e e t ha t s ui t a bl e s uppor t be ma de by t h e
           n a t ur a l pa r e nt s or t h os e who s t a nd i n t he pl a c e of t he


                                                            4
        n a t ur a l pa r e nt s by a dopt i on. Suc h de c r e e s ha l l r e ma i n
        wi t hi n t he c ont r ol of t he c our t a nd be s ubj e c t t o s uc h
        c h a nge s or modi f i c a t i on a s t he e xi ge nc i e s of t he c a s e ma y
        r e qui r e . 1




            W ha ve e xa mi ne d t he r e c or d a t l e ngt h a nd a r e of t he opi n i o n
             e

t ha t t h e t r i a l c our t di d no t a bus e i t s di s c r e t i on by a wa r di ng j o i n t

c u s t o d y of t he c hi l dr e n t o t he pa r t i e s .        The c our t e xpr e s s l y f ou n d

t ha t b o t h pa r e nt s we r e s ui t a bl e pa r e nt s but t ha t t he l i f e s t yl e of

t h e h u s ba nd a nd t he c ondi t i ons of hi s home a s oppos e d t o t hos e o f

t he wi f e d i c t a t e d t ha t i t wa s i n t he be s t i nt e r e s t of t he c hi l dr e n

t ha t p r i ma r y r e s i de nt i a l c us t ody be wi t h t he f a t he r .          W f i nd n o
                                                                                         e

e r r o r o n t he pa r t of t he t r i a l c our t i n a wa r di ng j oi nt c us t ody .



        I t i s a we l l - s e t t l e d pr i nc i pl e of l a w t ha t t he pr e s umpt i on of

c or r e c t ne s s whi c h or di na r i l y a t t a c he s t o t he t r i a l j udge ' s f i ndi n g s

i n a b e nc h t r i a l a ppl i e s t o i s s ue s of c hi l d c us t ody.            Ba h v.     Ba h ,

s u p r a ; Sc a r br ough v. Sc a r br ough, 752 S. W 2d 94 ( Te nn. App. 198 8 ) .
                                                      .

Ad d i t i ona l l y,   t r i al   c our t s   ar e   ve s t e d   wi t h wi de    di s c r e t i on   in

ma t t e r s o f c hi l d c us t ody a nd r e vi e wi ng c our t s wi l l not i nt e r f e r e


        1
       We note that subsection (a)(2) of T.C.A. § was enacted in 1996 and became
effective on May 15, 1996, after the entry of the final decree in this case. T.C.A.
§ 36-101(a)(2) provides as follows:

      (2) Except as provided in the following sentence, neither a preference nor a
presumption for or against joint legal custody, joint physical custody or sole
custody is established, but the court shall have the widest discretion to order a
custody arrangement that is in the best interest of the child. Unless the court
finds by clear and convincing evidence to the contrary, there is a presumption that
joint custody is in the best interest of a minor child where the parents have agreed
to joint custody or so agree in open court at a hearing for the purpose of
determining the custody of the minor child. For the purpose of assisting the court
in making a determination whether an award of joint custody is appropriate, the
court may direct that an investigation be conducted. The burden of proof necessary
to modify an order of joint custody at a subsequent proceeding shall be by a
preponderance of the evidence.

                                                      5
e x c e p t u pon a s howi ng of a n a bus e of di s c r e t i on.                               Gr a nt v. Gr a n t ,

3 9 Te n n .     App.        539, 286 S. W 2d 349 ( 1954) .
                                          .                                           T. C. A.   § 36- 6- 106 s e t s

f or t h t he f a c t or s              t ha t     t he t r i a l      c our t    s houl d c ons i de r         i n hi s

d e t e r mi na t i on of c us t ody.                  I t i s c l e a r f r om t he me mor a ndum opi ni o n

o f t he t r i a l          c our t     t ha t      t he s e f a c t or s we r e d u l y c o n s i de r e d.           We

f i n d n o a bus e of di s c r e t i o n.



           The f i r s t i s s ue pr e s e nt e d by t he wi f e i s t he pr opr i e t y of t h e

t r i a l c our t ' s de t e r mi na t i on t ha t t he c hi l d c us t ody or de r of M y 3 0 ,
                                                                                        a

1995,       wa s not         a f i na l          or de r .      The a ppe l l a nt         a r gue s t ha t   it   is a

we l l - s e t t l e d p r i nc i pl e of l a w t ha t whe r e a de c r e e ha s be e n e nt e r e d

a wa r d i n g c us t ody of c hi l dr e n,                    t he i s s ue i s r e s j udi c a t a a nd wi l l

not    b e r e l i t i ga t e d a s t o t he f a c t s e xi s t i ng a t                         t he t i me of      its

p r o n o u n c e me nt .       Woodwa r d v .               Woodwa r d,       783 S. W 2d 18 8 ( Te nn.
                                                                                       .                            Ap p .

1 9 8 9 ) ; Gr i f f i n v. St one , 834 S. W 2d 300 ( Te nn. App 1992) .
                                             .                                                                " As l o n g

a s t he f a c t s r e ma i n t he s a me a c our t wi l l not ' r e vi s i t '                           t he i s s u e

o f c u s t ody.            Onc e l i t i ga t e d,            t he que s t i on of c us t ody i s ' f i n a l '

u n l e s s a nd unt i l t he r e ha s be e n a ma t e r i a l a nd s ubs t a nt i a l c ha n g e

o f c i r c ums t a nc e s . " I d.              W not e , howe ve r , t ha t r e s j udi c a t a a ppl i e s
                                                  e

o n l y t o f i na l j udgme nt s .                  " The t e r m ' r e s j udi c a t a ' i s de f i ne d a s a

' r ul e     t ha t   a      f i na l      j udgme nt          r e nde r e d     by    a   c our t   of   c ompe t e n t

j ur i s d i c t i on on t he me r i t s i s c onc l us i ve a s t o t he r i ght s of t h e

p a r t i e s a nd t he i r pr i vi e s , a nd, a s t o t he m, c ons t i t ut e s a n a bs ol u t e

ba r   t o a s ubs e que nt                a c t i o n i nvol vi ng t he s a me c l a i m,                de ma nd o r

c a us e o f a c t i on . . . . "                Ri c ha r ds on v. Te nne s s e e Boa r d of De nt i s t r y,



                                                                 6
913     S. W 2d
            .       446     ( Te nn.     1995 ) .       Th u s ,   as   to   t hi s   i s s ue ,   t he

d i s p o s i t i ve que s t i on i s whe t he r t he M y 30, 1995, or de r wa s a f i n a l
                                                       a

o r d e r f or t he pur pos e s of r e s j udi c a t a .           W hol d t ha t i t wa s n o t .
                                                                    e

Rul e 5 4 . 02,     Te n n e s s e e Rul e s of Ci vi l Pr oc e dur e i s c ont r ol l i ng o n

t he l a c k of f i na l i t y of t he M y 30, 1995, or de r .
                                        a                                    The or de r wa s n o t

ma d e f i na l unde r t he pr ovi s i ons of Rul e 54. 02 a nd t hus wa s s ubj e c t

t o r e v i s i on a t    a ny t i me be f or e a l l      t he c l a i ms a nd r i ght s of t h e

p a r t i e s ha d be e n l i t i ga t e d.   Obvi ous l y, a s of t he da t e of t he or d e r

i n q u e s t i on, t h e r e we r e s t i l l r i ght s of t he pa r t i e s t o be a dj ud i -

c a t e d.   W f i nd n o me r i t i n t hi s i s s ue .
              e



                                              CONCLUSI ON



         Th e j udgme nt of t he t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .

Cos t s o f t hi s a ppe a l a r e a s s e s s e d t o t he a ppe l l a nt a nd t hi s c a s e i s

r e ma n d e d t o t he t r i a l c our t .



                                                         ___________________________ _ _ _
                                                         Don T. M M r a y, J udge
                                                                 c ur


CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
He r s c h e l P. Fr a nks , J udge




                                                    7
                                 I N THE COURT OF APPEALS




CHRI STOPHER BRI AN M NNI CH,
                     I                             )     KNOX CI RCUI T
                                                   )     C. A. NO. 03A01- 9612- CV- 00384
                                                   )
               Pl a i nt i f f - Appe l l e e      )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
vs .                                               )     HON. BI LL SWANN
                                                   )     J UDGE
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
NANCY GRAVES ROBERSON,                             )     AFFI RMED AND REMANDED
                                                   )
               De f e nda nt - Appe l l a nt       )



                                                JUDGMENT


       Thi s    a ppe a l   c a me on t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t Cour t of Knox Count y, br i e f s a nd a r gume nt of c ouns e l .            Up o n

c o n s i d e r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e wa s

n o r e v e r s i bl e e r r or i n t he t r i a l c our t .

       Th e j udgme nt of t he t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .

Cos t s o f t hi s a ppe a l a r e a s s e s s e d t o t he a ppe l l a nt a nd t hi s c a s e i s

r e ma n d e d t o t he t r i a l c our t .



                                                       PER CURI AM